Title: To Benjamin Franklin from the Abbesse Marie du St. Esprit, 1781
From: St. Esprit, soeur Marie du
To: Franklin, Benjamin


Monsieur
De L’avé Maria de paris 1781
Lon ne peut rien ajouter aux souhaits que nous formons pour vous monsieur ils renferment tous ce que vous pouvez Desirer: recevez Cet hommage Comme un temoignage de notre vive gratitude pour vos bontéz. Nous osons vous supplier monsieur de nous en accorder La Continuation et d’être persuadé du profond respect avec Lequel nous avons L’honneur D’être Monsieur Votre tres humble et tres obeissante servante
SŒUR MARIE DU ST ESPRIT Abbesse
 
Notation: Seur Marie du St. Esprit abbesse. De l’avé Maria De Paris, 1781.
